Case 1:20-cv-01240-JEB Document 10-1 Filed 06/29/20 Page 1 of 3




    Plaintiffs’ Ex. A
Case
Case 1:20-cv-01240-JEB
     1:20-cv-01240-ABJ Document
                       Document 10-1
                                5-26 Filed
                                     Filed 06/29/20
                                           05/29/20 Page
                                                    Page 2
                                                         2 of
                                                           of 3
                                                              3
Case
Case 1:20-cv-01240-JEB
     1:20-cv-01240-ABJ Document
                       Document 10-1
                                5-26 Filed
                                     Filed 06/29/20
                                           05/29/20 Page
                                                    Page 3
                                                         3 of
                                                           of 3
                                                              3
